 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     SEAN MACKINNON,                                Case No. 1:18-cv-00964-DAD-JDP
12                         Plaintiff,                 ORDER GRANTING THE PARTIES’
                                                      STIPULATED REQUEST FOR A
13                         v.
                                                      PROTECTIVE ORDER
14     C. GRAY, et al.,
                                                      ECF No. 28
15                         Defendants.

16

17

18            Plaintiff Sean MacKinnon is a state prisoner proceeding with counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. The parties have stipulated to certain conditions for the
20   release of confidential documents—including documents held by non-parties—and have
21   requested a court order formalizing those conditions. ECF No. 28. I hereby grant the parties’
22   request and adopt the stipulated protective order.
23
     IT IS SO ORDERED.
24

25
     Dated:      November 21, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2   No. 205.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
